IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,447-01


                       EX PARTE ROBERTO C. JACQUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 2432 IN THE 42ND DISTRICT COURT
                            FROM COLEMAN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends that although the trial court intended to place him on shock probation,

his case was not properly calendared and, as a result, the trial court lost jurisdiction. The trial court

held an evidentiary hearing and made findings of fact and conclusions of law. It recommended that

we grant Applicant a new trial. We decline to set aside Applicant’s conviction but agree that his

claim is meritorious. Relief is granted. The sentence in cause number 2432 in the 42nd District
                                                                                                  2

Court of Coleman County is set aside, and Applicant is remanded to the custody of the Sheriff of

Coleman County for a new punishment hearing. If it has not already done so, the trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 15, 2013
Do not publish